DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 13 recite the limitation “a moving object in a first direction within a movement range.” Dependent claims 2-10 and 14-19 also recite claim limitations “a moving object” or “a movement range” or both. It is unclear if “a moving object” and “a movement range” appear in these dependent claims are referring to the same moving object and the same movement range or not. Thus rendering the claim limitations indefinite for failing to particularly point out and distinctly claim the subject matter. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10994211. Although the claims at issue are not identical, they are not patentably distinct from each other because all the features claimed in claims 1-20 of instant application have been disclosed by claims 1-13 of U.S. Patent No. 10994211.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-11, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISHII et al. [US20090170579], hereinafter ISHII.
Regarding claim 1, ISHII discloses a non-transitory computer-readable medium that stores instructions which, when executed by a processor (Fig. 1), cause the processor to: 
move a moving object in a first direction within a movement range set in a game field ([0155], “The game program 502 includes an NPC control program 504 used to automatically control the movement of the non-player character (NPC) that is the player character of the opposing team”, [0113], “FIG. 5 is a view showing a game screen example according to this embodiment when the player's team plays offense”, [0114], “since the player's team plays offense, the batter 8 is a player character of the player's team, and the catcher 2 and the pitcher 4 are player characters of the opposing team” and [0120], “a game screen in which the pitcher 4 pitches the ball and the pitched ball (moving object) moves toward the catcher 2 is displayed on the first liquid crystal display 1406 (see FIG. 5) in the same manner as in a known baseball game”); 
detect that, during movement of the moving object in the first direction, a controller is operated in an operation direction that is different from the first direction ([0117], “When the player performs the batting operation according to this embodiment, the player inputs a batter's position (i.e., the position of the batter 8 within the batter's box 6) as indicated by a batting operation input screen W24 shown in FIG. 6A” and [0118], “Specifically, the player brings the stylus pen 1416 into contact with the batting position mark 32 (FIG. 6A), and slides the stylus pen 1416 over the home plate 30 without removing the stylus pen 1416 from the batting position mark 32 (drag operation) so that the batting position mark 32 and the hitting direction guides 34R, 34C, and 34L are displayed at the position of the stylus pen 1416, as indicated by a batting operation input screen W26 shown in FIG. 6B. In the game screen W20, the position of the batter 8 within the batter's box 6 is changed”); and 
responsive to the operation direction being oriented toward an inside of the movement range, terminate the movement of the moving object in the first direction and move the moving object in a second direction that is randomly determined (Fig. 7, [0126], “When the portable game device 1400 has determined that the player has made an infield hit, the portable game device 1400 may determine the direction and the travel distance of the batted ball the combination of the pitching position, the pitching direction, the batter's position, and the input timing of the batting start input operation” and [0127], “The direction input by the player's hitting direction input operation is selected with an appropriate weight so that the direction input by the player is selected with high probability. When the basic direction has been determined, the batted ball direction is determined by adding a random variation to the basic direction”).
Regarding claim 2, ISHII discloses the non-transitory computer-readable medium according to claim 1, wherein a movement range of a moving object is set based on movement range information that indicates a movement range of a moving object, and the second direction includes a direction in which the moving object moves to a position located outside a movement range of a moving object (Fig. 5A and [0125], “For example, the portable game device 1400 may determine whether or not the bat has hit the ball by determining whether the player has made an infield hit, hit the ball outside the foul line”).
Regarding claim 5, ISHII discloses the non-transitory computer-readable medium according to claim 1, wherein the instructions, when executed by the processor, cause the processor to determine whether or not a direction in which a moving object is moved can be changed based on a type of an item associated with operation of the controller ([0229], “A plurality of path guides 50 and 52 are drawn in the pitching position guide 12C over the rectangular area. In example shown in FIG. 18A, the guide 50 indicates a circular path guide, and the guide 52 indicates a downward triangular path guide”, and [0233], “the processing section 200 executes a process that determines the type of path drawn within the pitching position mark 12C (step S77a) and a process that determines the pitch (high or low) based on the determined type of path (step S77b) before the step S79a of the pitching operation determination process according to the second embodiment”).
Regarding claim 6, ISHII discloses the non-transitory computer-readable medium according to claim 1, wherein the second direction is determined based on a relative positional relationship of operation direction and a movement range of the moving object based on a position of the moving object ([0147], “The hitting direction determination section 226 determines the hitting direction based on detection of the contact position by the second contact position detection section 104. Specifically, the hitting direction determination section 226 sets the determination areas 36R, 36C, and 36L that extend upward in different directions based on the position coordinates of the batting position mark 32 when the batting start determination section 224 has detected a stroke operation at a speed equal to or higher than the reference speed over a distance equal to or greater than the reference distance, and determines the hitting direction by determining the determination area 36R, 36C, or 36L that includes the touch position at the batting start timing”).
Regarding claim 7, ISHII discloses the non-transitory computer-readable medium according to claim 1, wherein a size of a central area within the movement range is determined based on a type of a moving object ([0236], “the invention may be applied to a tennis game, a hockey game, a penalty kick sequence in a soccer game, and a golf game” and [0233], “the processing section 200 executes a process that determines the type of path drawn within the pitching position mark 12C (step S77a) and a process that determines the pitch (high or low) based on the determined type of path (step S77b) before the step S79a of the pitching operation determination process according to the second embodiment”).
Regarding claim 8, ISHII discloses the non-transitory computer-readable medium according to claim 1, wherein the instructions, when executed by the processor, cause the processor to: maintain a direction in which a moving object is moved until a predetermined time elapses from when the direction is changed, and resume change of the direction in which the moving object is moved when the predetermined time elapses ([0215], “the processing section 200 may determine that the ball has been hit by the bat when the difference between the difference between the pitching start time 534 and the batting start time 554 and the reference time difference defined as the time difference from the time when the player gets good wood on the ball is within a given range”).
Regarding claim 9, ISHII discloses the non-transitory computer-readable medium according to claim 1, wherein the instructions, when executed by the processor, cause the processor to: start detecting that the controller is operated in a direction that is different from a direction in which a moving object is moved when the moving object and an item associated with operation of the controller satisfy a predetermined start determination condition (Fig. 12, S24, Yes [Wingdings font/0xE0] S28).
Regarding claim 10, ISHII discloses the non-transitory computer-readable medium according to claim 1, wherein the instructions, when executed by the processor, cause the processor to: determine whether or not a direction in which a moving object is moved can be changed based on an operation state of the moving object (Fig. 12, S20).
Regarding claim 11, ISHII discloses the non-transitory computer-readable medium according to claim 1, wherein the instructions, when executed by the processor, cause the processor to: change a direction in which the moving object is moved at a predetermined timing ([0215], “the processing section 200 may determine that the ball has been hit by the bat when the difference between the difference between the pitching start time 534 and the batting start time 554 and the reference time difference defined as the time difference from the time when the player gets good wood on the ball is within a given range”).
Regarding claims 13 and 20, please refer to the claim rejection of claim 1.
Regarding claims 15-19, please refer to the claim rejections of claims 5, 6, and 8-10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ISHII.
Regarding claim 3, ISHII discloses the non-transitory computer-readable medium according to claim 1, However, ISHII does not explicitly disclose wherein the instructions, when executed by the processor, cause the processor to determine whether or not a direction in which a moving object is moved can be changed based on a type of the moving object.
Nevertheless, ISHII teaches that the invention may be applied to other games that require the player to input size and direction when controlling the movement of a moving object, or a game in which the player hits a moving object ([0236], “the invention may be applied to a tennis game, a hockey game, a penalty kick sequence in a soccer game, and a golf game”). ISHII also teaches determining whether or not the movement direction of the moving object can be changed based on a type of the moving path of the object ([0233], “the processing section 200 executes a process that determines the type of path drawn within the pitching position mark 12C (step S77a) and a process that determines the pitch (high or low) based on the determined type of path (step S77b) before the step S79a of the pitching operation determination process according to the second embodiment”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium disclosed by ISHII, to have the feature of determining whether or not the movement direction of the moving object can be changed based on a type of the moving object, such that the invention may be applied to other games such as tennis game and hockey game taught by ISHII, in order to beneficially serve more types of games to players.
Regarding claims 14, please refer to the claim rejection of claim 3.
Examiner’s Note
The prior art does not demonstrate the features of claims 4 and 12. However, as discussed in the section of 35 USC 112 and double patenting rejection, claims 4 and 12 are either rejected under 35 USC 112 or double patenting rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715